RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejections of the claims made of record in the office action mailed on 04/29/2021 have been withdrawn due to Applicant’s amendment in the response filed 07/12/2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-9, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (U.S. App. Pub. No. 2011/0087440) in view of Currency News (New Coins with Unique Electro Magnetic Signatures, Currency News, May 2014, Vol. 12, No. 5, Currency Publications Ltd.) (cited in the IDS filed on 01/24/2020) and Arjo (EP 1054343).
Regarding claims 1 and 21-23, Lau et al. teaches an authentication system for value documents wherein the value documents comprise a substrate with luminescent having magnetic properties therein. (Abstract). The content of the luminescent magnetic material may be in the range of 0.001% to 20% of the substrate. (par. [0022]).
Lau et al. does not teaches that the substrate including the magnetic particles comprises a metal.
Currency News teaches incorporating a magnetic material onto the surface of metal coins which exhibits a unique electromagnetic signature for the purpose securely identifying the authenticity of the coins. (page 9-10). The magnetic material would therefore be used in or on a metallic substrate as claimed.
It would have been obvious to one of ordinary skill in the art to incorporate the luminescent magnetic particles of Lau et al. into a material having a metal substrate as disclosed in Currency News.
One of ordinary skill in the art would have found it obvious to use the magnetic particles of Lau et al. in a metallic substrate such as a coin in order to provide heightened unique magnetic and luminescent signatures imparted by the particles. Currency News teaches that there is a desire and need in the art to be able to authenticate coins in circulation.

Lau et al. does not teach that the magnetic material is present in the form of magnetic particles having diameters of 50 microns or less.
Arjo teaches a substrate comprising a magnetic marking for fighting against fraud and for improving quality control. (par. [0001]-[0002]). Arjo teaches that the diameter of magnetic particles may be less than 2 microns, preferably less than 1 micron (par. [0047] and [0059]). The marking should be hard to identify. (par. [0080]-[0081]).
It would have been obvious to one of ordinary skill in the art to optimize the diameter of the magnetic particles of Lau et al. in view of the teachings of Arjo.
One of ordinary skill in the art would have found it obvious to optimize the size of the magnetic particles in order to be able to efficiently incorporate them into the article to be 

Regarding claim 2, the particles may comprise an oxide (i.e. be oxidic). (par. [0013]).
Regarding claims 3-5 and 19, the magnetic materials may be yttrium iron garnets, magnetoplumbites or ferrites which have the claimed properties of retaining their magnetic properties when heated. (par. [0013]). The particles are ferromagnetic. (Id.)
Regarding claims 6-9, Lau et al. teaches that the value documents may be the substrate as a whole containing the metallic ion having magnetic properties. (par. [0012]). Currency News teaches that the magnetic markers may be present as coating on the surface of the coins. (page 9). It would have been obvious to one of ordinary skill in the art to incorporate the magnetic material either within the metal substrate or as a coating thereon as both Lau and Currency News teaches that these would be effective methods for marking a substrate to be authenticated with a magnetic material.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 07/12/2021 regarding the 35 U.S.C. § 103 rejections made of record in the office action mailed on 04/29/2021 have been considered but are moot due to the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        09/09/2021